



Tractor Supply Company
Performance – Based Restricted Share Unit Agreement


This PERFORMANCE – BASED RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is
made and entered into as of the ____ day of _________, 20__ (the “Grant Date”),
between Tractor Supply Company, a Delaware corporation (together with its
Subsidiaries and Affiliates, as applicable, the “Company”), and Greg Sandfort
(the “Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Company’s 2009 Stock Incentive Plan, as
amended and restated (the “Plan”).


WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units including an award that provides the right to receive
Shares upon the satisfaction of performance or other conditions (a “Performance
Share Unit”); and


WHEREAS, the Compensation Committee of the Board of Directors of the Company or
a subcommittee thereof (or if no such committee is appointed, the Board of
Directors of the Company) (each, the “Committee”) has determined that Grantee is
entitled to an award of Performance Share Units under the Plan;


NOW, THEREFORE, the parties hereto agree as follows:


PERFORMANCE SHARE UNIT GRANT




Grantee:                            Greg Sandfort
[Participant Address]


Target Number of Performance Share Units
Granted Hereunder (“Target Award”):            [Award]


Grant Date:                            [Grant Date]


1.Grant of Performance Share Unit Award.
1.1    The Company hereby grants to the Grantee the award (“Award”) of
Performance Share Units (“PSUs”) set forth above on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. A bookkeeping
account will be maintained by the Company to keep track of the PSUs.
1.2    The Grantee’s rights with respect to the Award shall remain forfeitable
at all times prior to the dates on which the PSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution. Any sale, assignment, transfer, pledge,
hypothecation, loan or other disposition other than in accordance with this
Section 1.2 shall be null and void.
2.Vesting and Payment.
2.1    General. Except as provided in Section 2.2, Section 2.3 or Section 2.4,
the Award shall vest, if at all, (a) 33% on the first anniversary of the Grant
Date, or if later, the date on which the Committee determines the extent to
which the performance targets set forth on Exhibit A have been achieved (the
“First Vesting Date”), 33% on the second anniversary of the Grant Date, and (c)
34% on the third anniversary of the Grant Date, (each such vesting date, a
“Normal Vesting Date”), but only if and to the extent: (x) the Company has
achieved the performance targets over the period (the “Performance Period”) set
forth on Exhibit A attached hereto, and (y) the Grantee has remained in service
with the Company continuously until each applicable Normal Vesting Date. The
number of PSUs that vest may be greater than or less than the Target Award, as
more specifically set forth on Exhibit A.
2.2    Death; Disability; Retirement; Termination Without Cause or for Good
Reason.
a.Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company terminates prior to the final Normal Vesting Date on account of
Grantee’s death, Grantee (or the Grantee’s estate) shall immediately become
vested in the number of PSUs that would have vested had Grantee remained
employed with the Company continuously until the last Normal Vesting Date;
provided, that in the event Grantee’s death occurs prior to the First Vesting
Date, any PSUs that vest pursuant to this Section 2.2(a) shall not be settled
until the Committee determines the number of PSUs that should vest based on the
extent to which the performance targets will have been achieved in accordance
with Exhibit A attached hereto.
b.Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company terminates prior to the final Normal Vesting Date on account of
Grantee’s Permanent Disability, Grantee (or the Grantee’s legal representative)
shall immediately become vested in the number of PSUs that would have vested had
Grantee remained employed with the Company continuously until the last Normal
Vesting Date; provided, that in the event Grantee’s Permanent Disability occurs
prior to the First Vesting Date, any PSUs that vest pursuant to this Section
2.2(b) shall not be settled until the Committee determines the number of PSUs
that should vest based on the extent to which the performance targets will have
been achieved in accordance with Exhibit A attached hereto. For purposes of this
Agreement, “Permanent Disability” shall have the meaning as set forth in any
employment agreement between Grantee and the Company, or if there is no such
employment agreement, as defined in the long-term disability plan of the
Company.
c.Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company terminates prior to the final Normal Vesting Date on account of
Grantee’s Retirement, Grantee shall immediately become vested in the number of
PSUs that would have vested had Grantee remained employed with the Company
continuously until the last Normal Vesting Date; provided, that in the event
Grantee’s Retirement occurs prior to the First Vesting Date, any PSUs that vest
pursuant to this Section 2.2(c) shall not be settled until the Committee
determines the number of PSUs that will vest based on the extent to which the
performance targets will have been achieved in accordance with Exhibit A
attached hereto.
For purposes of this Agreement, Retirement shall have the meaning set forth in
any employment agreement or other contractual agreement between the Grantee and
the Company, or if there is no such agreement, “Retirement” shall mean Grantee’s
resignation from active service with the Company after completing ten years of
service with the Company.
d.Notwithstanding Section 2.1, in the event the Grantee’s employment with the
Company is terminated by the Company without Cause (as defined below) or by the
Employee for Good Reason (as defined below) prior to the final Normal Vesting
Date, Grantee shall immediately become vested in the number of PSUs that would
have vested had Grantee remained employed with the Company continuously until
the last Normal Vesting Date; provided, that in the event Grantee’s termination
without Cause or for Good Reason occurs prior to the First Vesting Date, any
PSUs that vest pursuant to this Section 2.2(d) shall not be settled until the
Committee determines the number of PSUs that should vest based on the extent to
which the performance targets will have been achieved in accordance with Exhibit
A attached hereto. For purposes of this Agreement, each of the terms “Cause” and
“Good Reason” shall have the meanings as set forth in any employment agreement
between Grantee and the Company, or if there is no such employment agreement, as
defined in Section 2.4.
2.3    Termination of Employment. Except as provided in Section 2.2, Section 2.4
or as otherwise provided by the Committee, if the Grantee’s service as an
employee of the Company terminates for any reason, the Grantee shall forfeit all
rights with respect to all PSUs that are not vested on such date.
2.4    Change in Control. Upon the occurrence of a Change in Control,
a.In the event the entity surviving the Change in Control (together with its
Affiliates, the “Successor”) assumes the Award granted hereby, (1) any in
process Performance Periods shall end upon the date immediately preceding the
Change in Control, (2) (A) the number of PSUs that shall be eligible to vest
shall be the Target Award, if the Change in Control occurs prior to the end of
the Performance Period, or (B) the remaining number of PSUs that are eligible to
vest if the Change in Control occurs after the end of the Performance Period,
(3) any PSUs that are eligible to vest pursuant to (2) above shall vest on their
applicable Normal Vesting Date, provided the Grantee remains employed with the
Successor until such Normal Vesting Date, and (4) notwithstanding Section 2.3,
in the event the Grantee’s employment with the Successor is terminated without
Cause by the Successor, or terminates for Good Reason by the Grantee or on
account of Grantee’s death, Disability or Retirement prior to a Normal Vesting
Date, the number of PSUs otherwise eligible to vest pursuant to this paragraph
shall immediately vest and be released to the Grantee (or Grantee’s estate or
other legal representative) upon the Grantee’s termination of employment.
For purposes of this Agreement, the Grantee's employment shall be deemed to have
been terminated following a Change in Control by the Company without Cause or by
the Grantee with Good Reason, if within six (6) months prior to a Change in
Control where the Change in Control was under consideration at the time of the
following applicable termination event (x) the Grantee's employment is
terminated by the Company without Cause or (y) the Grantee terminates his
employment for Good Reason within six (6) months of the occurrence of the event
which constitutes Good Reason, or if shorter, the end of the term of employment
under any employment agreement between Grantee and the Company.
b.In the event the Successor does not assume the Award granted hereby, a number
of PSUs equal to (1) the Target Award, if the Performance Period has not ended
prior to the Change in Control, or (2) the actual number of PSUs that would have
vested on each subsequent Normal Vesting Date, if the date of the Change in
Control occurs after the end of the Performance Period, shall vest as of the
effective date of the Change in Control and the appropriate number of Shares
shall be released in accordance with Section 2.5.
c.For purposes of this Agreement the following terms shall have the meaning set
forth below:
(i)    “Cause” means (A) Grantee’s failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Grantee’s position, where such failure or refusal is not
cured within thirty (30 days after notice to the Grantee; (B) a material act of
dishonesty or disloyalty by Grantee related to the business of the Company; (C)
Grantee’s conviction of a felony, a lesser crime against the Company, or any
crime involving dishonest conduct; (D) Grantee’s habitual or repeated misuse or
habitual or repeated performance of the Grantee’s duties under the influence of
alcohol or controlled substances; (E) any incident materially compromising the
Grantee’s reputation or ability to represent the Company with the public; (F) a
material breach or violation of any of the Company’s policies, where such breach
or violation is not cured within thirty (30) days after notice to the Grantee;
or (G) any act or omission by the Grantee that substantially impairs the
Company’s business, good will or reputation.
(ii)    “Change in Control” means, the happening of one of the following:
(1)    Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 35% of the total voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control shall
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or
(2)    During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board of Directors of the Company and any new director whose election to the
Board of Directors of the Company or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (such
individuals and any such new director being referred to as the “Incumbent
Board”) are replaced; provided, however, that to the extent consistent with
Section 409A of the Code, no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) or other actual or threatened solicitation of proxies or consents by or
on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or
(3)    Consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or
(4)    A sale or other disposition of all or substantially all of the assets of
the Company (other than in a transaction in which all or substantially all of
the individuals and entities who were the Beneficial Owners (as defined in Rule
13d-3 under the Exchange Act) of outstanding voting securities of the Company
immediately prior to such sale or other disposition beneficially own, directly
or indirectly, substantially all of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the acquirer of such assets (either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such sale or other disposition), or the approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.
(iii)    “Good Reason” means (A) the assignment to the Grantee of any duties
materially inconsistent with the Grantee’s status as a senior executive officer
of the Company; (B) a substantial adverse alteration in the nature or status of
the Grantee’s responsibilities; or (C) a material breach of any employment
agreement between the Company and Grantee by the Company, in any case, that
remains uncured by the Company for a period of sixty (60) days after written
notice by the Grantee to the Board of Directors specifying such assignment,
alteration or breach and specifically referencing this section of this
Agreement.
2.5    Settlement. Grantee shall be entitled to settlement of the PSUs covered
by this Agreement at the time that such PSUs vest pursuant to Section 2.1,
Section 2.2 or Section 2.4, as applicable. Such settlement shall be made as
promptly as practicable thereafter (but in no event after the thirtieth day
following the applicable Normal Vesting Date), through the issuance to the
Grantee (or to the executors or administrators of Grantee’s estate in the event
of the Grantee’s death) of a stock certificate (or evidence such Shares have
been registered in the name of the Grantee with the relevant stock agent) for a
number of Shares equal to the number of such vested PSUs. Notwithstanding
anything in this Agreement to the contrary, if Grantee’s employment terminates
for Cause prior to the date on which Shares are delivered, Grantee shall forfeit
all of the PSUs.
2.6    Withholding Obligations. Except as otherwise provided by the Committee,
upon the settlement of any PSUs subject to this Award, the Company shall reduce
the number of Shares that would otherwise be issued to the Grantee upon
settlement of the Award by a number of Shares having an aggregate Fair Market
Value on the date of such issuance equal to the payment to satisfy the
withholding tax obligation of the Company with respect to which the Award is
being settled, as determined by the Committee (but in no event greater than the
maximum withholding rate applicable to wages of the Grantee).
3.    Dividend Rights.
The Grantee shall not be entitled to any dividend equivalent rights in respect
of the PSUs covered by this Award.
4.    No Right to Continued Service.
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service an officer or employee of
the Company.
5.    Adjustments.
The provisions of Section 4.2 of the Plan are hereby incorporated by reference,
and the PSUs are subject to such provisions. Any determination made by the
Committee or the Board pursuant to such provisions shall be made in accordance
with the provisions of the Plan and shall be final and binding for all purposes
of the Plan and this Agreement.
6.    Administration Subject to Plan.
The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern. The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Grantee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Award.
7.    Modification of Agreement.
Subject to the restrictions contained in the Plan, the Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, the Award, prospectively or retroactively; provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would adversely affect the rights of the Grantee or any
holder or beneficiary of the Award in more than a de minimis way shall not to
that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
8.    Section 409A.
Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the PSUs to be made to the Grantee pursuant
to this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
settlement of the PSUs may not so qualify, and in that case, the Committee shall
administer the grant and settlement of such PSUs in strict compliance with
Section 409A of the Code. Further, notwithstanding anything herein to the
contrary, if at the time of a Participant’s termination of employment with the
Company and all Service Recipients, the Participant is a “specified employee” as
defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) to the minimum extent necessary to satisfy Section 409A of the Code
until the date that is six months and one day following the Participant’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code), if such payment or benefit is payable upon a
termination of employment. For purposes of this Agreement, a “termination of
employment” shall have the same meaning as “separation from service” under
Section 409A of the Code and Grantee shall be deemed to have remained employed
so long as Grantee has not “separated from service” with the Company or
Successor. Each payment of PSUs constitutes a “separate payment” for purposes of
Section 409A of the Code.
9.    Severability.
If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.
10.    Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.
11.    Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.
12.    Resolution of Disputes.
Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.
13.    Notices.
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) then reflected in the Company’s books and
records. By a notice given pursuant to this Section 13, either party may
hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Grantee, shall, if the Grantee is
then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 13. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) delivered in an electronic form
approved by the Company, (iii) enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.
IN WITNESS WHEREOF, the parties have caused this Performance – Based Restricted
Share Unit Agreement to be duly executed effective as of the day and year first
above written.


Tractor Supply Company






By:____________________________




    
Grantee:


(electronically accepted)





Tractor Supply Company
2018 Performance Share Unit Award
Performance Targets


1.Target Award. The target number of PSUs for the Grantee is as set forth on the
first page of the Award Agreement. For the avoidance of doubt, all percentages
associated with the Award shall be of the Target Award.


2.Performance Period. The Performance Period for this Award shall begin on
December 31, 2017 and end on December 29, 2018.


3.Performance Goal. The “Performance Goals” for this Award are based on (a)
Total Revenue over the Performance Period, and (b) Diluted EPS over the
Performance Period.


4.Definitions. For purposes of this Award,


“Diluted EPS” means the Company’s consolidated net income per share – diluted
determined according to accounting principles generally accepted in the United
States (“U.S. GAAP”) and reported on the Company’s Annual Report on Form 10-K
for the applicable year. In determining the Company’s net income per share -
diluted for purposes of this Award, the Committee may make any adjustments
permitted by Section 11 of the Plan.


“Total Revenue” means the Company’s consolidated net sales determined according
to U.S. GAAP and reported on the Company’s Annual Report on Form 10-K for the
applicable year.  In determining the Company’s consolidated net sales for
purposes of this Award, the Committee may make any adjustments permitted by
Section 11 of the Plan.


5.Percentage of Performance Share Units Earned. Following the end of the
Performance Period, the Committee will determine the extent to which Performance
Share Units will have become eligible to vest and settle according to the
following schedules:


(A)Diluted EPS Performance Units. Fifty percent of the number of Performance
Share Units of the Target Award shall be subject to the Diluted EPS Performance
Goal. The percentage of such Performance Share Units that may be earned and
become vested with Diluted EPS performance is as follows:


Diluted EPS


Percentage of Diluted EPS Target Award
Performance Units Earned


 
200%
 
100%
 
50%





(B)    Total Revenue Performance Units. Fifty percent of the number of
Performance Share Units of the Target Award shall be subject to the Total
Revenue Performance Goal. The percentage of such Performance Share Units that
may be earned and become vested with Total Revenue performance is as follows:




Total Revenue
Percentage of Total Revenue
Target Award
Performance Units Earned


 
200%
 
100%
 
50%



Vesting related to performance between the percentiles listed in (A) and (B)
above will be determined by straight line interpolation.






1

